DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed December 28, 2020 and January 21, 2021 have been entered.  Claims 2, 3, 5, 7, 8, 10, 11, 13-15 and 19 are canceled.  Claims 1, 4, 6, 9, 12, 16-18, 20-24 and new claims 25-27 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous objection to the claims are hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 102(a)(1) over Carr et al. is hereby withdrawn.
Due to Applicant’s amendments to claims 6 and 20-24, the previous rejection of said claims under 35 USC 103 over SU-406543 A in view of Kaiser et al. is hereby withdrawn.
Applicant’s arguments with respect to claims 1, 4, 9, 12, 16-18 and new claim 27 over the previous rejection of said claims under 35 USC 103 over SU-406543 A in view of Kaiser et al. have been fully considered but are found not persuasive.

These arguments are found not persuasive since Kaiser provides general knowledge that a person skilled in the art of chemistry would have in order to prepare and practice the invention of SU-406543.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).  SU-406543 teaches the use of 2-octylcyclopropanecarboxylic acid for application to the skin.  Even though Kaiser et al. is concerned with the production of cyclopropylamine, the teachings of Kaiser et al. are also pertinent to the production of alkyl-cyclopropanecarboxylic acid compounds since before preparing the cyclopropylamine compounds, Kaiser et al. teaches the production of alkyl-cyclopropanecarboxylic acid compounds.  Kaiser et al. teaches that due to the structure, alkyl-cyclopropanecarboxylic acid compounds may be present as mixtures of cis-trans isomers and further as d, l optical isomers (column 1 line 68-column 2 line 4).  Kaiser et al. teaches that the appropriate vinyl substituted starting material which is known or 
Applicant further argues that nothing in SU-406543 A teaches or suggests the physical attribute of being in the form of a detergent, frankincense stick or candle.
This argument is found not persuasive since claims 1 and 4 of the instant application merely claim a composition comprising the 2-octylcyclopropanecarboxylic acid compounds.  Claim 9 of the instant application claims a composition further 
Furthermore, with respect to the claimed limitation that the composition is in the form of a detergent, frankincense stick, or a candle, it is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  
 Furthermore, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus since the composition of SU-406543 contains a mixture comprising the same compounds as claimed in the instant claims, as well as at least one other ingredient as claimed in the instant claims, said composition will necessarily be capable of being a detergent, frankincense stick, or a candle as claimed in the instant claims.  
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Claim 18 is further rendered obvious since SU-406543 specifically teaches a method of using the product comprising the 2-octylcyclopropane carboxylic compounds and an additional agent as claimed by applying said product to the skin.  
Thus for reasons of record and for the reasons detailed above, the previous rejection of claims 1, 4, 9, 12, 16-18, 24 over SU-406543 A in view of Kaiser et al. U.S. 
Moreover, in view of Applicant’s amendments to the claims new rejections under 35 USC 102(a)(1) and 35 USC 112(b) is detailed below.
This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "wherein said at least one other ingredient is suitable for formulating a scented product".  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 26 recite the limitation "wherein said at least one other ingredient is an agent suitable for formulating a detergent, a frankincense stick or a candle".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over SU-406543 A in view of Kaiser et al. U.S. Patent No. 3,059,020.
Claims 1, 4, 9, 12, 16-18 and 24 of the instant application claim a composition comprising a mixture of isomers of 2-octylcyclopropyl-1-carboxylic acid as well as a method of using said composition comprising applying said composition to the skin.
SU-406543 teaches a new medicine that is proposed for treating fungus infection of the skin consisting of 2-octylcyclopropanecarboxylic acid (octicyl) and is active at dilutions of 1:50000 against micro spores and 1:25000 against Trichophyton and 
Thus SU-406543 teaches a composition comprising 2-octylcyclopropanecarboxylic acid having a characteristic faint odor in the form of an emulsion or an alcoholic solution.  Thus SU-406543 teaches a composition comprising 2-octylcyclopropanecarboxylic acid and another component suitable for formulating a scented product, cosmetic, pharmaceutical, veterinary, phytosanitary, hygienic, cleaning, or washing composition as claimed in the instant claims.  Moreover, the product of SU-406543 is specifically a scented product, a cosmetic formulation or a hygienic product as it is in the form of emulsified ointment or an alcoholic solution for application to the skin and moreover specifically contains the same compounds as claimed which SU-406543 specifically teaches has a faint characteristic odor.  Thus SU-406543 specifically teaches a method of using the 2-octylcyclopropanecarboxylic acid composition which is scented comprising applying the scented product to the skin.
SU-406543 does not specifically teach that the product contains each of the isomers as claimed.
However, it would have been within the skill of an ordinary artisan to look to the art in the preparation of the active ingredient which is 2-octylcyclopropanecarboxylic acid.  An ordinary skilled artisan would have been motivated to prepare the active 
Kaiser et al. teaches that due to the structure, alkyl-cyclopropanecarboxylic acid compounds may be present as mixtures of cis-trans isomers and further as d, l optical isomers (column 1 line 68-column 2 line 4).  Kaiser et al. teaches that the appropriate vinyl substituted starting material which is known or prepared by methods known in the art is condensed with ethyl diazoacetate to give a mixture of the cis-trans isomeric ethyl substituted-cyclopropanecarboxylates, and then these esters are saponified by refluxing with an aqueous alcoholic solution of an alkali metal hydroxide to give the corresponding cyclopropane carboxylic acids as a mixture of cis-trans substituted cyclopropane carboxylic acids which may further be separated into cis and trans counterparts (column 2 lines 5-34).  
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art practicing the invention of SU-406543 to prepare the 2-octylcyclopropanecarboxylic acid by procedures well-known in the art as taught by Kaiser et al.  One would have applied the techniques taught in Kaiser et al. to produce 2-octylcyclopropanecarboxylic acid as disclosed therein.  Since SU-406543 does not teach the use of any specific isomer, an ordinary skilled artisan would have been motivated to synthesize the mixture of isomers without any further purification step to obtain any isolated isomer.  Thus the use of a composition comprising a mixture of cis and trans-2-octylcyclopropanecarboxylic acid including the corresponding optical isomers is rendered obvious.  Thus a composition comprising 
With respect to the claimed limitation that the composition is in the form of a detergent, frankincense stick, or a candle, it is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999).
 Furthermore, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus since the composition of SU-406543 contains a mixture comprising the same compounds as claimed in the instant claims, as well as at least one other ingredient as claimed in the instant claims, said composition will necessarily be capable of being a detergent, frankincense stick, or a candle as claimed in the instant claims.  
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. U.S. Patent No. 3,059,020.
Claims 1, 4 and 6 of the instant application claim a composition comprising a mixture of isomers of 2-octylcyclopropyl-1-carboxylic acid.
Kaiser et al. teaches preparing compounds of formula I wherein R is preferably a lower alkyl from 5 to 8 carbon atoms or cyclohexyl (column 1 lines 30-39).  

Kaiser et al. specifically teaches that the invention is intended to include all isomers, particularly the separated cis or trans isomers and the resolved d- or l- cis or d- or l- trans isomers as well as the cis-trans mixtures (column 2 lines 1-4).  Example 4 of Kaiser et al. specifically teaches the preparation of 2-n-octylcyclopropylamine which requires the preparation of a composition comprising 2-n-octylcyclopropanecarboxylic acid (column 5 lines 10-40).  The invention of Kaiser et al. includes all isomers, particularly the separated cis or trans isomers and the resolved d- or l- cis or d- or l- trans isomers as well as the cis-trans mixtures of the specific 2-n-octylcyclopropylamine (column 2 lines 1-4).  Thus Kaiser et al. specifically teaches the preparation of the mixture of cis-trans isomers of 2-n-octylcyclopropylamine as well as the separated cis or trans isomers and the resolved d- or l- cis or d- or l- trans isomers of 2-n-
 Thus claims 1, 4 and 6 are rejected in view of Kaiser et al.

Conclusion
Claims 2, 3, 5, 7, 8, 10, 11, 13-15 and 19 are canceled.  Claims 1, 4, 6, 9, 12 and 16-18, 21-24, 26 and 27 are rejected.  Claims 20 and 25 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM